805 F.2d 1036
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John SHEWCHUN, Petitioner-Appellant,v.Calvin EDWARDS, Respondent-Appellee.
No. 86-1425.
United States Court of Appeals, Sixth Circuit.
Oct. 1, 1986.

Before MERRITT, GUY and NORRIS, Circuit Judges.

ORDER

1
The petitioner moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The petitioner was convicted in the district court for the northern district of Florida of mail and wire fraud and received a fourteen year sentence.  His petition alleges that there is false information in his presentence investigation report and that this false information must be corrected before the petitioner's parole hearing.  The district court held that the correct procedure requires the petitioner to challenge any false information in the presentence investigation report at the hearing before the Parole Commission.


3
In Pruett v. Levi, 622 F.2d 256, 258 (6th Cir.1980) (per curiam), this Court held that a petitioner may state a constitutional claim if the false information is disseminated after a request for correction has been made and if the false information is relied upon to deprive the petitioner of a liberty interest such as parole or probation.  However, the mere existence of inaccurate information is not enough;  injury must be shown.  Id.


4
Here the petitioner has not yet appeared before the Parole Commission.  So the Commission has not rendered any decision that would rely upon the allegedly inaccurate information in the presentence investigation report.  Therefore, the district court was correct to hold that the petitioner must present his arguments to the Commission concerning the allegedly false information and receive a decision from the Commission before he is entitled to challenge that decision in the district court.


5
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.